DENY and Opinion Filed November 23, 2020




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00880-CV

        IN RE CONNIE AND ALEXANDER PRITCHARD, Relators

          Original Proceeding from the 382nd Judicial District Court
                           Rockwall County, Texas
                       Trial Court Cause No. 1-19-1214

                        MEMORANDUM OPINION
                    Before Justices Myers, Molberg, and Evans
                                 Opinion by Evans
      John Rod Thomas filed a petition for writ of mandamus and writ of

supervision, dated October 6, 2020, on behalf of relators Connie and Alexander

Pritchard. Based on the face of the petition, it appears that Thomas is not a member

of the state bar or a licensed attorney. See, e.g., TEX. R. CIV. P. 57 (requiring an

attorney to sign pleadings with the attorney’s State Bar of Texas identification

number). Accordingly, we asked Thomas to file an explanation as to why the petition

does not constitute the unauthorized practice of law.

      Thomas then filed his October 21, 2020 “Notice of Voluntary Dismissal,”

requesting that he be dismissed from this original proceeding due to his present
illness. On November 3, 2020, relators filed their pro se amended petition for writ

of supervision and writ of mandamus, with their substituted signature page.

      We strike the notice of voluntary dismissal as a legal nullity because Thomas

is not an attorney and has not explained why he is authorized to practice law in Texas

state courts. See, e.g., TEX. GOV’T CODE § 81.101–.102 (defining unauthorized

practice of law); TEX. PEN. CODE § 38.123 (explaining that the unauthorized practice

of law is a Class A misdemeanor); Crain v. The Unauthorized Practice of Law

Comm. of the Sup. Ct. of Tex., 11 S.W.3d 328, 332–34 (Tex. App.—Houston [1st

Dist.] 1999, pet. denied) (explaining that a person who is not a licensed attorney may

not represent other persons in legal matters). Although the petition and notice of

voluntary dismissal mentions that Thomas possesses relators’ power of attorney, a

power of attorney does not authorize him to act as a licensed attorney at law,

representing individuals in proceedings in court. See In re Pate, No. 13-15-00346-

CR, 2015 WL 5626172, at *1 n. 2 (Tex. App.—Corpus Christi-Edinburg Aug. 26,

2015, orig. proceeding) (mem. op) (citing Harkins v. Murphy & Bolanz, 112 S.W.
136, 138 (Tex. Civ. App. —Dallas 1908, writ dism’d)).

      We also deny relators’ amended petition for writ of supervision and writ of

mandamus. See TEX. R. APP. P. 52.8(a). Relators’ petition does not comply with the

requirements of the Texas Rules of Appellate Procedure, and because relators have

filed no record, the Court is unable to conduct a meaningful review of their claims.



                                         –2–
TEX. R. APP. P. 52.3, 52.7. Accordingly, we conclude that relators have failed to

demonstrate their entitlement to mandamus relief.

      In addition, we direct our Clerk to transmit to the Unauthorized Practice of

Law Committee (UPLC) of the State of Texas certified copies of this order, the filing

receive-dated October 6, 2020, and this Court’s notice letter dated October 13, 2020.




                                           /David Evans/
                                           DAVID EVANS
                                           JUSTICE


200880F.P05




                                        –3–